DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 8/23/2019 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See specification paragraphs [0071]-[0072], [0074]-[0081], and [0083]-[0110], which each include patents or publications not listed on an IDS.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The abstract of the disclosure is objected to because:
	-Line 3: please correct “the housing” to “a housing”
	-Line 4-5: please correct “the retracted position” to “a retracted position”
	-Line 5: please correct “the extended position” to “an extended position”

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-3, 5-6, 9-13, 15-19, and 23-26 are objected to because of the following informalities:  
-Claim 1, line 22: please correct “the needle” to “the needle or cannula”
-Claim 1, line 22: please correct “the opening” to “the second opening”
-Claim 1, line 23: please correct “the needle” to “the needle or cannula”
-Claim 2, line 4: please correct “or a flexible…” to “and a flexible…”
-Claim 2, line 6: please correct “the needle” to “the needle or cannula”
-Claim 2, line 6: please correct “pressure P1” to “the pressure P1”
-Claim 3, line 3: please correct “a flexible fluid path member” to “the flexible fluid path member”
-Claim 3, line 3: please correct “a first end” to “the first end”
-Claim 3, lines 3-4: please correct “the connector” to “the first connector”
-Claim 3, line 4: please correct “a second end” to “the second end”
-Claim 3, line 6: please correct “the needle assembly” to “the needle or cannula assembly”
-Claim 5, line 2: please correct “the housing sidewall” to “a sidewall of the housing”
-Claim 5, lines 4-5: please correct “the impact” to “an impact”

-Claim 9, line 2: please correct “the frictional element” to “the at least one frictional element”
-Claim 9, line 3: please correct “mechanism or…” to “mechanism and…”
-Claim 9, lines 3-4: please correct “o-ring” to “an o-ring”
-Claim 10, line 2: please correct “or” to “and”
-Claim 10, lines 5-6: please correct “needle deployment” to “the deployment of the needle or cannula”
-Claim 11, line 3: please correct “or” to “and”
-Claim 11, line 3: please correct “the sidewall” to “a sidewall”
-Claim 11, line 5: please correct “the needle assembly” to “the needle or cannula assembly”
-Claim 12, line 4: please correct “each latch” to “each of the first spring-loaded directional latch and the second spring-loaded latch”
-Claim 13, line 3: please correct “each groove” to “each of the first groove and the second groove”
-Claim 15, line 5: please correct “the needle assembly” to “the needle or cannula assembly”
-Claim 15, line 5: please correct “the retracted and extended positions” to “the retracted position and the extended position”
-Claim 15, line 6: please correct “the volume” to “a volume”
-Claim 16, line 16: please correct “the needle” to “the needle or cannula”

-Claim 18, lines 2-3: please correct “the housing sidewall” to “a sidewall of the housing”
-Claim 18, line 3: please correct “hear” to “near”
-Claim 18, line 4: please correct “the sealing mechanisms” to “the pair of sealing mechanisms”
-Claim 18, line 4: please correct “the needle assembly” to “the needle or cannula assembly”
-Claim 19, line 3: please correct “the inside surface” to “the threaded inside surface”
-Claim 19, lines 6-7: please correct “one of coarse threading or fine threading” to “one of coarse threading and fine threading”
-Claim 19, line 7: please correct “the needle” to “the needle or cannula”
-Claim 19, line 8: please correct “the needle to “the needle or cannula”
-Claim 19, line 8: please correct “to rotation” to “to rotate”
-Claim 23, line 8: please correct “or a pressure…” to “and a pressure…”
-Claim 23, line 10: please correct “the needle assembly” to “the needle or cannula assembly”
-Claim 23, lines 10-11: please correct “the extended position” to “an extended position”
-Claim 23, line 12: please correct “a needle” to “the needle”
-Claim 23, lines 13-14: please correct “the needle assembly” to “the needle or cannula assembly”

-Claim 24, lines 1-2: please correct “a needle or cannula assembly” to “the needle or cannula assembly”
-Claim 24, line 3: please correct “a base” to “the base”
-Claim 24, line 3: please correct “the needle assembly” to “the needle or cannula assembly”
-Claim 24, line 3: please correct “or” to “and”
-Claim 24, lines 4-5: please correct “the proximal end” to “a proximal end”
-Claim 25, line 2: please correct “or” to “and”
-Claim 25, line 3: please correct “a pressure P2” to “the pressure P2”
-Claim 25, lines 3-4: please correct “a distal chamber” to “the distal chamber”
-Claim 25, line 6: please correct “or” to “and”
-Claim 25, line 8: please correct “a pressure P2” to “the pressure P2”
-Claim 25, line 8: please correct “a distal chamber” to “the distal chamber”
-Claim 26, lines 1-2: please correct “the needle assembly” to “the needle or cannula assembly”
-Claim 26, line 3: please correct “of the needle assembly” to “of the needle or cannula assembly”
-Claim 26, line 3: please correct “securing the needle assembly” to “securing the needle or cannula assembly”
-Claim 26, line 6: please correct “or” to “and”
-Claim 26, line 7: please correct “at least one side of the base” to “the at least one side of the base”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 15-17, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2014/0094769 A1).
Regarding claim 1, Hwang discloses a wearable drug delivery device (10) (see Fig. 1) comprising:
	a main housing (cover 12 and base 14) having a container (24), a fluid pathway connector (tube portions 50a-b) coupled to the container (24), and a pressure supply device (pressure housing 28) (see Fig. 1-2); and
	an insertion mechanism (piston assembly 26) disposed within the main housing (12/14) and operatively coupled to the pressure supply device (28) (see par. [0019]), the fluid pathway connector (50a-b) defining a fluid flow path (44) between the container 
	a housing (32) having a proximal end (top surface of 32), a distal end (bottom surface of 32) (see Fig. 4A-C), a first opening (upper inlet 92) disposed near the proximal end (top surface of 32), and a second opening (110) disposed in the distal end (bottom surface of 32), the first opening (92) coupled to the pressure supply device (28) (see par. [0036]),
	a needle or cannula assembly (piston 30, which includes outer shell 96, hub 80, post 102, and plate 104 – see par. [0033], Fig. 4A-C) disposed within the housing (32) and movable between a retracted position (see Fig. 4B) and an extended position (see Fig. 4C), the needle or cannula assembly (30/96/80/102/104) including a base (hub 80 and plate 104) having a proximal surface (105) and a distal surface (bottom surface of hub 80 and downwardly facing surface 107), and a needle or cannula (34) coupled to the distal surface (bottom surface of hub 80/107) of the base (80/104), the base (80/104) dividing the housing (32) into a proximal chamber (chamber 84 above plate 104 – see Fig. 4C) and a distal chamber (chamber 84 below plate 104 – see Fig. 4B), and
	a retraction member (o-ring 108 – see 112f interpretation above) disposed within the housing (32) to maintain the needle or cannula assembly (30/96/80/102/104) in the retracted position (see Fig. 4B) before movement to the extended position (see Fig. 4C), the retraction member (108) in contact with the base (80/104) and applying a resistive force (see par. [0034] and [0037]-[0038]),


	Regarding claim 9, Hwang discloses the wearable drug delivery device of claim 1, wherein the retraction member (108) comprises at least one friction element (o-rings 108 are frictional elements), the frictional element (108) in contact with a sidewall (sides of plate 104) of the base (80/104) and comprising one or more of at least one sealing mechanism or o-ring (108 are o-rings, which are also sealing mechanisms) (see par. [0034]).

	Regarding claim 10, Hwang discloses the wearable drug delivery device of claim 9, wherein, upon one of applying negative pressure through the first opening (92) (“the gas pressure above the piston plate 104 is vented” – see par. [0065]) or supplying positive pressure to a third opening (91) disposed in a sidewall (32a) of the housing (32) near the distal end (bottom surface of 32) of the housing (32) (“the gas pressure is routed through the inlet 91 below the piston plate 104” – see par. [0065]), a pressure P2 

	Regarding claim 15, Hwang discloses the wearable drug delivery device of claim 9, wherein the housing (32) further includes a guide member (lid 86) downwardly extending from the proximal end (top surface of 32) of the housing (32) and having a central bore (opening 90), and the base (80/104) further includes a shaft (post 102) extending from a center of the proximal surface (105) of the base (80/104) into the central bore (90), the central bore (90) to guide the shaft (102) of the base (80/104) when the needle assembly (30/96/80/102/104) moves between the retracted (see Fig. 4B) and extended (see Fig. 4C) positions and reduce the volume of the proximal chamber (chamber 84 above plate 104 – see Fig. 4C) (see par. [0034]).

	Regarding claim 16, Hwang discloses an insertion mechanism (piston assembly 26) for a drug delivery device (10) (see Fig. 4A-C), the insertion mechanism (26) comprising: 
	a housing (32) having a proximal end (top surface of 32), a distal end (bottom surface of 32) (see Fig. 4A-C), a first opening (upper inlet 92) disposed in the housing (32), the first opening (92) adapted to be operatively coupled to a pressure supply device (28) (see par. [0036]), and a second opening (110) disposed in the distal end (bottom surface of 32) of the housing (32);

a retraction member (o-ring 108 – see 112f interpretation above) in contact with the base (80/104) and applying a resistive force  to maintain the needle or cannula assembly (30/96/80/102/104) in the retracted position (see Fig. 4B) before movement to the extended position (see Fig. 4C) (see par. [0034] and [0037]-[0038]),
wherein, pressure is supplied through the first opening (92) until an amount of pressure P1 applies an application force to the proximal surface (105) of the base (80/104) that exceeds the resistive force of the retraction member (108) to move the needle or cannula assembly (30/96/80/102/104) from the retracted position (see Fig. 4B) to the extended position (see Fig. 4C) (see par. [0037]-[0038], [0059], and [0063]), the needle (34) extending through the second opening (110) in the distal end (bottom surface of 32) of the housing (32) in the extended position (see Fig. 4C).

Regarding claim 17, Hwang discloses the insertion mechanism of claim 16, wherein the base (80/104) divides the housing (32) into a proximal chamber (chamber 84 above plate 104 – see Fig. 4C) and a distal chamber (chamber 84 below plate 104 – see Fig. 4B), such that when a pressure P1 in the proximal chamber (chamber 84 

	Regarding claim 23, Hwang discloses a method of deploying a needle (34) of an insertion mechanism (piston assembly 26) from a drug delivery device (10) (see Fig. 1, 4A-C), the method comprising:
	maintaining a retracted position (see Fig. 4B) of a needle or cannula assembly (piston 30, which includes outer shell 96, hub 80, post 102, and plate 104 – see par. [0033], Fig. 4A-C) disposed within a housing (32) of the insertion mechanism (26) by a retraction member (o-ring 108 – see 112f interpretation above);
	supplying pressure to a first opening (92) of the housing (32) of the insertion mechanism (26) until an amount of pressure P1 in a proximal chamber (chamber 84 above plate 104 – see Fig. 4C) of the housing (32) imparts an application force on a base (hub 80 and plate 104) of the needle or cannula assembly (30/96/80/102/104) that exceeds a resistive force applied to the base (80/104) by one or more of the retraction member (108) or a pressure P2 in a distal chamber (chamber 84 below plate 104 – see Fig. 4B) of the housing (32) (see par. [0037]-[0038], [0059], and [0063]);
	moving the needle assembly (30/96/80/102/104) from the retracted position (see Fig. 4B) to the extended position (see Fig. 4C) upon the application force surpassing the resistive force (see par. [0037]-[0038], [0059], and [0063]); and


	Regarding claim 24, Hwang discloses the method of claim 23, wherein maintaining a retracted position (see Fig. 4B) of a needle or cannula assembly (30/96/80/102/104) comprises disposing a frictional element (o-ring 108 is a frictional element) on a sidewall of the base (80/104) and applying a resistive force toward the proximal end (top surface of 32) of the housing (32) via the frictional element (108) (see par. [0034] and [0037]) (note: only one of “applying the resistive force to a distal surface of a base of the needle assembly via a biasing mechanism” and “disposing a frictional element on a sidewall of the base and applying the resistive force toward the proximal end of the housing via the frictional element” is required by this claim).

Regarding claim 25, Hwang discloses the method of claim 23, further comprising at least one of (a) or (b):
(a)	supplying negative pressure through the first opening (92) until a pressure P2 in a distal chamber (chamber 84 below plate 104 – see Fig. 4B) of the housing (32) exceeds the pressure P1 in the proximal chamber (chamber 84 above plate 104 – see Fig. 4C) thereby causing the needle or cannula assembly (30/96/80/102/104) to move 
(b)	supplying positive pressure to a third opening (91) disposed in the housing (32) near the distal end (bottom surface of 32) of the housing (32) until a pressure P2 in a distal chamber (chamber 84 below plate 104 – see Fig. 4B) exceeds the pressure P1 in the proximal chamber (chamber 84 above plate 104 – see Fig. 4C), thereby causing the needle or cannula assembly (30/96/80/102/104) to move from the extended position (see Fig. 4C) back to the retracted position (see Fig. 4B) (“the gas pressure is routed through the inlet 91 below the piston plate 104” – see par. [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0094769 A1), as applied to claims 1, 9, and 16 above, in view of Wall (US 2004/0116847 A1).
Regarding claim 2, Hwang discloses the wearable drug delivery device of claim 1.  However, Hwang fails to disclose that the retraction member comprises a biasing mechanism, the biasing mechanism including one or more of: a spring having a first end attached to the base and a second end attached to the distal end of the housing, or a 
	Wall discloses a drug delivery device (see Fig. 4A-F) having a retraction member (144) which comprises a biasing mechanism (144 is a retraction spring), the biasing mechanism (144) including a spring (144 is a retraction spring) having a first end (thinner end of spring 144) attached to the base (133) and a second end (wider end of spring 144) attached to the distal end of the housing (12), wherein the biasing mechanism (144) retracts the needle (40) into the retracted position (see Fig. 4a-b and 4f) after release of pressure P1 in the proximal chamber (134) (see par. [0127]) (note: only one of “a spring having a first end attached to the base and a second end attached to the distal end of the housing” and “a flexible fluid path member having a first end attached to the base and a second end attached to the proximal end of the housing” is required by the claim).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hwang to further include the biasing mechanism of Wall in order to aid in retracting the needle and preventing accidental needle sticks (see Wall par. [0127]).

	Regarding claim 5, modified Hwang discloses the wearable drug delivery device of claim 2 substantially as claimed, further comprising a step (rim around bottom of housing 32 upon which distal surface 107 abuts in the extended position – see Fig. 4C and annotated Fig. 4B below) disposed on the housing sidewall (32a) near the distal 
	Wall discloses a drug delivery device (see Fig. 4A-F) further comprising a step (145) having a sealing mechanism (143), wherein the sealing mechanism (143) is an o-ring (see par. [0127]), and the distal surface of the base (133) contacts the o-ring (143) to soften the impact when the needle or cannula assembly (130) moves from the retracted position (see Fig. 4a-b and 4f) to the extended position (see Fig. 4c-e) (see par. [0126]-[0127]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of modified Hwang to further include the sealing mechanism of Wall in order to allow the base to abut against the sealing mechanism before depressing into the step (see Wall par. [0126]).

    PNG
    media_image1.png
    435
    482
    media_image1.png
    Greyscale

 
	Regarding claim 11, Hwang discloses the wearable drug delivery device of claim 9.  However, Hwang fails to disclose that the needle or cannula assembly is secured back into the retracted position by one or more of: (1) at least one spring-
	Wall discloses a drug delivery device (see Fig. 5) wherein the needle or cannula assembly (54) is secured back into the retracted position (see Fig. 5) by at least one groove (“a series of holes” – see par. [0108]) disposed on the sidewall of the housing (see par. [0108]), the at least one groove (“a series of holes” – see par. [0108]) for receiving the at least one sealing mechanism (“pin or peg” – see par. [0108]) disposed on the sidewall of the base (base of 54) to prevent the needle assembly (54) from being activated again into the extended position (see par. [0108]) (note: only one of “(1) at least one spring-loaded direction latch” and “(2) at least one groove disposed in a side wall of the housing, the at least one groove for receiving the at least one sealing mechanism disposed on the sidewall of the base to prevent the needle assembly from being activated again into the extended position” is required by the claim).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hwang to include the grooves of Wall in order to impede the passage of the needle or cannula assembly (see Wall par. [0108]).

	Regarding claim 13, modified Hwang discloses the wearable drug delivery device of claim 11 substantially as claimed, wherein the at least one groove (“a series of holes” of Wall – see Wall par. [0108] and modifications to claim 11 above) includes a 

Regarding claim 18, Hwang discloses the insertion mechanism of claim 16.  However, Hwang fails to disclose a pair of sealing mechanisms disposed on the housing sidewall hear the distal end of the housing, such that the distal surface of the base contacts the sealing mechanisms when the needle assembly is in the extended position.
	Wall discloses an insertion mechanism (see Fig. 4A-F) further comprising a pair of sealing mechanisms (143) disposed on the housing sidewall (12) near the distal end of the housing (12), such that the distal surface of the base (133) contacts the sealing mechanisms (143) when the needle assembly (130) is in the extended position (see Fig. 4c-e) (see par. [0126]-[0127]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism of Hwang to further include the sealing mechanisms of Wall in order to allow the base to abut against the sealing mechanism before depressing into the step (see Wall par. [0126]).

s 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0094769 A1), as applied to claims 1 and 16 above, in view of Jackson et al. (WO 2015/164647 A1).
Regarding claim 2, Hwang discloses the wearable drug delivery device of claim 1.  However, Hwang fails to disclose that the retraction member comprises a biasing mechanism, the biasing mechanism including one or more of: a spring having a first end attached to the base and a second end attached to the distal end of the housing, or a flexible fluid path member having a first end attached to the base and a second end attached to the proximal end of the housing, and wherein the biasing mechanism retracts the needle into the retracted position after release of pressure P1 in the proximal chamber.
	Jackson discloses a wearable drug delivery device (see Fig. 2-3) having a retraction member (5) which comprises a biasing mechanism (5), the biasing mechanism (5) including a flexible fluid path member (5 is a flexible fluid path member – see par. [0020]) having a first end attached to the base (10) and a second end attached to the proximal end of the housing (3) (note: only one of “a spring having a first end attached to the base and a second end attached to the distal end of the housing” and “a flexible fluid path member having a first end attached to the base and a second end attached to the proximal end of the housing” is required by the claim).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hwang to further include the flexible fluid path member of Jackson in order to allow medication to flow from the container to the needle (see Jackson par. [0020]).  This modification provides that the 

	Regarding claim 3, Hwang as modified by Jackson discloses the wearable drug delivery device of claim 2 substantially as claimed.  However, Hwang fails to disclose that the insertion mechanism further comprises a first connector upwardly extending from the proximal surface of the base, and a flexible fluid path member having a first end operatively coupled to the connector upwardly extending from the proximal surface of the base and a second end operatively coupled to a second connector downwardly extending from the proximal end of the housing, the flexible fluid path member moveable with the needle assembly.
	Jackson discloses a wearable drug delivery device (see Fig. 2-3) wherein the insertion mechanism further comprises a first connector (connector on 10 for attaching to tubing 5 – see Fig. 2-3) upwardly extending from the proximal surface of the base (10), and a flexible fluid path member (5) having a first end operative coupled to the connector (connector on 10 for attaching to tubing 5 – see Fig. 2-3) upwardly extending from the proximal surface of the base (10) and a second end operatively coupled to a second connector (connector on 3 for attaching to tubing 5 – see Fig. 2-3) downwardly extending from the proximal end of the housing (3), the flexible fluid path member (5) being movable with the needle assembly (see par. [0020]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hwang to further include the flexible 

Regarding claim 20, Hwang discloses the insertion mechanism of claim 16.  However, Hwang fails to disclose a flexible fluid path member having a first end operatively coupled to a connector extending from the proximal surface of the base and a second end operatively coupled to a connector extending from the proximal end of the housing, the flexible fluid path member moveable between the retracted position and the extended position corresponding to the retracted position and the extended position of the needle or cannula assembly.
	Jackson discloses an insertion mechanism (see Fig. 2-3) comprising a flexible fluid path member (5) having a first end operatively coupled to a connector (connector on 10 for attaching to tubing 5 – see Fig. 2-3) extending from the proximal surface of the base (10) and a second end operatively coupled to a connector (connector on 3 for attaching to tubing 5 – see Fig. 2-3) extending from the proximal end of the housing (3), the flexible fluid path member (5) moveable between the retracted position (see Fig. 2) and the extended position (see Fig. 3) corresponding to the retracted position (see Fig. 2) and the extended position (see Fig. 3) of the needle or cannula assembly (see par. [0020]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism of Hwang to further include the flexible fluid path member and connectors of Jackson in order to allow medication to flow from the container to the needle (see Jackson par. [0020]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0094769 A1) in view of Wall (US 2004/0116847 A1), as applied to claim 2 above, further in view of Chong et al. (US 2008/0269687 A1).
Regarding claim 6, modified Hwang discloses the wearable drug delivery device of claim 2 substantially as claimed.  However, modified Hwang fails to disclose that the housing includes a sidewall having a threaded inside surface, and the base further includes a side surface in contact with the inside surface of the sidewall, the side surface of the base having a threaded surface corresponding to the threaded inside surface of the sidewall of the housing.
	Chong discloses a drug delivery device (see Fig. 58) wherein the housing (2402) includes a sidewall (2404) having a threaded inside surface (2416), and the base (2408) further includes a side surface in contact with the inside surface (2416) of the sidewall (2404), the side surface of the base (2408) having a threaded surface (“one or more protrusions” – see par. [0252] and Fig. 58) corresponding to the threaded inside surface (2416) of the sidewall (2404) of the housing (2402) (see par. [0252]-[0254]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and sidewall of the housing of modified Hwang to include corresponding threaded surfaces as taught by Chong in order to deploy and retract the needle (see Chong par. [0252]-[0254]).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0094769 A1) in view of Jackson et al. (WO 2015/164647 A1), as applied to claim 2 above, further in view of Chong et al. (US 2008/0269687 A1).
Regarding claim 6, modified Hwang discloses the wearable drug delivery device of claim 2 substantially as claimed.  However, modified Hwang fails to disclose that the housing includes a sidewall having a threaded inside surface, and the base further includes a side surface in contact with the inside surface of the sidewall, the side surface of the base having a threaded surface corresponding to the threaded inside surface of the sidewall of the housing.
	Chong discloses a drug delivery device (see Fig. 58) wherein the housing (2402) includes a sidewall (2404) having a threaded inside surface (2416), and the base (2408) further includes a side surface in contact with the inside surface (2416) of the sidewall (2404), the side surface of the base (2408) having a threaded surface (“one or more protrusions” – see par. [0252] and Fig. 58) corresponding to the threaded inside surface (2416) of the sidewall (2404) of the housing (2402) (see par. [0252]-[0254]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and sidewall of the housing of modified Hwang to include corresponding threaded surfaces as taught by Chong in order to deploy and retract the needle (see Chong par. [0252]-[0254]).

Claims 11-12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0094769 A1), as applied to claims 9 and 25 above, in view of Schraga (US 2009/0069750 A1).
Regarding claim 11, Hwang discloses the wearable drug delivery device of claim 9.  However, Hwang fails to disclose that the needle or cannula assembly is secured back into the retracted position by one or more of: (1) at least one spring-loaded direction latch, or (2) at least one groove disposed in a side wall of the housing, the at least one groove for receiving the at least one sealing mechanism disposed on the sidewall of the base to prevent the needle assembly from being activated again into the extended position.
	Schraga discloses a drug delivery device (see Fig. 23-26) wherein the needle or cannula assembly (NMM and needle 622) is secured back into the retracted position (Fig. 23 and 25) by at least one spring loaded direction latch (trigger release mechanism TRM biased by spring TS) (see par. [0134]) (note: only one of “(1) at least one spring-loaded direction latch” and “(2) at least one groove disposed in a side wall of the housing, the at least one groove for receiving the at least one sealing mechanism disposed on the sidewall of the base to prevent the needle assembly from being activated again into the extended position” is required by the claim).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hwang with the spring loaded latch of Schraga in order to bias the needle or cannula assembly into the retracted position (see Schraga par. [0134]).

	Regarding claim 12, modified Hwang discloses the wearable drug delivery device of claim 11 substantially as claimed.  However, Hwang fails to disclose the at least one spring-loaded directional latch includes a first spring-loaded directional latch 
	Schraga discloses a drug delivery device (see Fig. 23-26) wherein the at least one spring-loaded directional latch (TRM) includes a first spring-loaded directional latch (one arm of TRM extending into a guide opening GO – see Fig. 25-26) disposed on one area of the side wall of the housing (620) and a second spring-loaded latch (the other arm of TRM extending into the other guide opening GO – see Fig. 25-26) disposed on another area of the side wall of the housing (620), each latch having an angled side surface that contacts a corresponding angled side surface of the base (NMM) on either side of the base (NMM) to lock the base (NMM) of the needle or cannula assembly (NMM and needle 622), preventing redeployment (without activating TRM) (see par. [0134]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hwang with the two spring loaded latches of Schraga in order to bias the needle or cannula assembly into the retracted position (see Schraga par. [0134]).

	Regarding claim 26, Hwang discloses the method of claim 25.  However, Hwang fails to disclose securing the needle assembly in the retracted position after movement from the extended position to prevent redeployment of the needle of the needle assembly, wherein securing the needle assembly in the retracted position 
	Schraga discloses a method of deploying a needle comprising securing the needle assembly (NMM and needle 622) in the retracted position (see Fig. 23 and 25) after movement from the extended position (see Fig. 24 and 26) to prevent redeployment of the needle (622) of the needle assembly (NMM and needle 622), wherein securing the needle assembly (NMM and needle 622) in the retracted position (see Fig. 23 and 25) comprises: providing at least one spring-loaded directional latch (trigger release mechanism TRM biased by spring TS) on a sidewall of the housing (620) that contacts at least one side of the base (NMM) upon movement into the at least one spring-loaded directional latch (TRM) (see par. [0134]) (note: only one of “(1) providing at least one spring-loaded directional latch on a sidewall of the housing that contacts at least one side of the base upon movement into the at least one spring-loaded directional latch” and “(2) inserting at least one sealing mechanism disposed on at least one side of the base into a corresponding groove disposed on the sidewall of the housing” are required by the claim).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang with the spring loaded latch of Schraga in order to bias the needle or cannula assembly into the retracted position (see Schraga par. [0134]).

19 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0094769 A1), as applied to claim 16 above, in view of Chong et al. (US 2008/0269687 A1).
Regarding claim 19, Hwang discloses the insertion mechanism of claim 16.  However, Hwang fails to disclose that the housing includes a sidewall having a threaded inside surface, and the base further includes a side surface in contact with the inside surface of the sidewall, the side surface of the base having a threaded surface corresponding to the threaded inside surface of the sidewall of the housing, and wherein the threaded inside surface of the sidewall of the housing and the threaded surface of the side surface of the base are one of coarse threading or fine threading, the coarse threading allowing the needle to rotate at least two to three times during insertion, and the fine threading allowing the needle to rotation at least eight to ten times during insertion.
	Chong discloses an insertion mechanism (see Fig. 58) wherein the housing (2402) includes a sidewall (2404) having a threaded inside surface (2416), and the base (2408) further includes a side surface in contact with the inside surface (2416) of the sidewall (2404), the side surface of the base (2408) having a threaded surface (“one or more protrusions” – see par. [0252] and Fig. 58) corresponding to the threaded inside surface (2416) of the sidewall (2404) of the housing (2402), and wherein the threaded inside surface (2416) of the sidewall (2404) of the housing (2402) and the threaded surface (“one or more protrusions” – see par. [0252] and Fig. 58) of the side surface of the base (2408) are coarse threading, the coarse threaded allowing the needle (2410) to rotate at least two to three times during insertion (see par. [0252]-[0254] – “one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783